Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 17, 2016

The Court of Appeals hereby passes the following order:

A17D0147. CEDRIC B. PICKARD v. THE STATE.

      On October 22, 2015, the trial court denied Cedric B. Pickard’s extraordinary
motion for new trial. Pickard filed an application for discretionary review of the trial
court’s order on October 21, 2016. We lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-
35 are jurisdictional, and this Court cannot accept an application for appeal not made
in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Because this application was filed almost a year after entry of the order
Pickard seeks to appeal, it is untimely, and we lack jurisdiction to consider it.
Accordingly, this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             11/17/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.